RESOLUCIÓN
Atendidos el Informe del Director de la Oficina de Inspección de Notarías y la reacción de la Leda. Arlene Zambrana Ortiz, se suspende inmediata e indefinidamente a la licenciada Zambrana Ortiz del ejercicio de la notaría.
El Alguacil de este Tribunal deberá incautarse del sello y la obra notarial de la abogada suspendida y los entregará al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe a este Tribunal.
Se refiere este asunto a la Procuradora General para la investigación e informe correspondientes. Para ello tendrá un plazo de treinta días a partir de la notificación de esta Resolución.

Notifíquese personalmente.

Lo acordó el Tribunal y lo certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo